Citation Nr: 1737303	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for gastro esophageal reflux disease (GERD), to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 2003 to May 2007. He received a Navy and Marine Corps Achievement Medal, National Defense Service Medal, Global War on Terrorism Service Medal, Iraq Campaign Medal with Eagle, Globe and Anchor Device and a Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction over the Veteran's claims file has since been transferred to the RO in Des Moines, Iowa. 

This matter was remanded by the Board in November 2014 to afford the Veteran a hearing. The Veteran subsequently testified before the undersigned Veterans Law Judge at a June 2015 video hearing. 

In August 2015, these matters were remanded by the Board for further development. In July 2016, the Board denied this claim. 

In May 2017, the Court of Appeals for Veterans Claims issued a Joint Memorandum of Remand (JMR) that sent the case back to the Board. 

FINDING OF FACT

The evidence is at least in equipoise that the Veteran's service-connected PTSD caused or aggravated his gastro esophageal reflux disease (GERD). 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder, to include GERD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

A. GERD

The Court noted that the Board did not consider evidence that the Veteran had a body mass index of 30 since at least 2007 and that obesity was a risk factor for GERD. Secondly, the Board did not consider a September 2008 VA examination opinion which noted that the Veteran "began to experience symptoms consistent with GERD in about January or February 2007" and "it is possible that some of the reflux symptoms that occur at night may be related to the Veteran's PTSD and his anxiety". The Court also notes that the Board failed to consider lay evidence, in particular, a June 2016 buddy statement from Former Hospital Corpsman Clinton that notes that the Veteran reported burning, vomiting episodes in service. The Board will restate the evidence of record and consider the evidence it failed to address. 

The Veteran testified that he had vomiting and burning sensations and GERD symptoms in service that were attributable to pain attacks and PTSD. He currently reports one or two episodes a week of heartburn, chest pain and difficulty swallowing. He testified that he has vomiting episodes once a month. The Veteran contends that his current GERD disability is aggravated by his service-connected PTSD disability. 

The Board now considers the service treatment records and notes that in February 2007, the Veteran was 5 foot 9 and 200 pounds. This is a body mass index of 29.5. The Veteran did not report any GERD symptoms at his February 2007 in-service examination for PTSD. 

The Board now considers the August 2008 VA examination noted by the Court. The Veteran reported that he began to experience symptoms consistent with gastroesophageal reflux disorder in about January or February 2007. He described a burning sensation in his chest. The veteran did not seek specific medical attention for these symptoms. He noted that spicy food would also cause the problem. At times he would awaken at night with a burning sensation in his chest. He said that during the night if he had nightmares and anxiety related to his posttraumatic stress disorder symptoms the reflux symptoms would be very prominent. He said they continue at this point in time two to three times a week. He has had no nausea or vomiting in association with the reflux. At that examination, the Veteran was 5 feet 9 inches tall and weighed 220 pounds. This is a body mass index of 32.5. The examiner noted "Gastroesophageal reflux disease that is well controlled with ranitidine. It is possible that some of the reflux symptoms that occur at night may be related to the veteran's posttraumatic stress disorder and his anxiety."

The VA examiner opined in November 2015 that it was more likely than not that the Veteran's GERD symptoms are due to either lower esophageal relaxation, hypotension of the lower esophageal sphincter, or anatomic disruption of the gastro esophageal function. The examiner outlined that risk factors for GERD include obesity which the Veteran currently has. The examiner noted that many patients diagnosed with PTSD may have GERD symptoms but GERD symptoms are also very common in adults that do not have PTSD. The examiner also addressed whether or not PTSD could aggravate the GERD. The examiner noted that common foods can aggravate GERD symptoms. Also, regardless of mental health history, GERD is very common in the adult population. Therefore, the examiner opined that it was less likely than not that the Veteran's GERD is aggravated by PTSD. 
 
Based on the evidence above, the Board finds that the evidence is at least in equipoise that the Veteran's PTSD aggravates his GERD. The Board notes the Veteran's consistent lay testimony over time as well as the observations of the August 2008 VA examiner. Finally, the Board notes that the November 2015 VA examiner concedes that many people with PTSD do have GERD symptoms. Therefore, the evidence is at least in equipoise. 


ORDER

Entitlement to service connection for GERD, to include as secondary to PTSD is granted.  
 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


